Judgment, Supreme Court, New York County (Alvin Schlesinger, J.), rendered June 21, 1989, convicting defendant after a jury trial of robbery in the second degree, and sentencing him to an indeterminate term of from AVi to 9 years, unanimously affirmed.
Defendant’s guilt was proven beyond a reasonable doubt. The evidence showed that defendant and an unapprehended accomplice attacked the complainant outside of the Port Authority Terminal at approximately 10:00 p.m., and that defendant held the complainant down before he and his accomplice escaped into an emergency stairway leading into the terminal. Although the complainant was knocked down from behind, he testified that he was able to observe defendant each time that he tried to rise, as well as when defendant fled into the stairwell. He later observed defendant and his accomplice rifling the contents of the bag on the stairway. While each of these observations was of short duration, the sum of them was sufficient to make a credible identification. The evaluation of the complainant’s testimony presented an issue of credibility for the jury to resolve (People v Malizia, 62 NY2d 755, cert denied 469 US 932), and we perceive no basis to disturb its verdict.
Defendant did not object to testimony by the arresting officer that the arrest was made after a discussion with the complainant. We decline to review this claim, which is unpreserved, although we note that such inferential bolstering, without more, will rarely warrant reversal. (People v Middleton, 159 AD2d 350, Iv denied 76 NY2d 792.) Concur — Sullivan, J. P., Rosenberger, Wallach, Kupferman and Smith, JJ.